Citation Nr: 0208841	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-20 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee or left leg 
condition, including as secondary to the veteran's service-
connected right knee tenosynovitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 until 
February 1990.  The evidence of record also indicates that 
the veteran served in the US Army Reserves following active 
duty.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Board notes that the July 1996 rating decision denied 
service connection for both a chronic low back disorder and 
for a left knee or leg condition.  The veteran appealed both 
issues.  In a February 2002 Decision Review Officer 
determination, service connection was granted for chronic 
lumbosacral strain.  The veteran has not submitted a notice 
of disagreement as to that decision.  Therefore, the issue of 
service connection for a back disorder is no longer on 
appeal.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not establish that 
the veteran's left knee or leg condition is causally related 
to service, or that it is proximately due to or the result of 
his service-connected right knee tenosynovitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee or leg condition, including as secondary to right knee 
tenosynovitis, have not been met.  38 U.S.C.A. §§  1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO explained the duty to assist in 
an October 2001 letter.  
Additionally, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions, a 
statement of the case issued in December 1996 and 
supplemental statements of the case issued in April 1997, 
September 1999 and March 2002.  

Further regarding the VCAA, the Board observes that the 
veteran was afforded VA examinations in March 1996 and 
January 2002 connection with his claim.  Additionally, VA 
outpatient treatment reports dated from August 1990 until 
June 1999 are of record.  Moreover, the evidence associated 
with the claims file includes an August 1996 letter from 
private chiropractor J.E.H.  Finally, the file contains a 
transcript of the veteran's July 1999 personal hearing before 
the RO.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot. 

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

Upon entry into service, a physical examination revealed no 
disorders of the left knee or leg.  In April 1986, the 
veteran sustained a superficial laceration of his left knee 
while playing softball.  The service medical records next 
show that the veteran sustained a contusion on his left thigh 
and below his left knee when he was struck by a gun tube in 
June 1987.  X-rays of the distal femur showed no fracture or 
other abnormality.  The treatment plan included application 
of ice packs, and the use of crutches for ambulation.  The 
veteran also was instructed to take Tylenol for his pain.  
There were no further complaints or treatment regarding the 
veteran's left leg until September 1988.  At that time, the 
veteran was treated for a right knee injury.  The veteran 
reported that his left knee was "messing up" due to the 
weight shift from his right leg.  The veteran had full range 
of motion and full strength in both knees.  There were no 
obvious deformities or crepitus.  The veteran received a 
separation examination in November 1989.  Tendonitis of the 
right knee was noted, but the veteran's left knee and leg 
were found to be normal.  A report of medical history noted a 
"trick" or locked knee.  Further notations reveal that the 
complaint pertained to the right, and not the left knee.      

Following service, the veteran first complained of a left 
knee or leg condition at his March 1996 VA examination.  At 
that time he stated that he developed a painful left knee and 
leg condition in 1991 and that it had progressively worsened.  
He reported left knee pain upon exiting a car.  Objectively, 
regarding posture, the veteran was unable to straighten up 
quickly.  His gait was antalgic.  He had a supine straight 
leg rise.  Sensory testing proved normal.  Muscle spasm of 
the left thigh was present.  There was no swelling, deformity 
or other impairment of the left knee or leg.  The veteran was 
diagnosed with painful knee syndrome, left.  The examiner 
ruled out osteoarthritis and calcific tendonitis.  X-rays 
revealed a small spur in the patellar tendon of the left 
knee.  Findings were otherwise normal.  The examiner stated 
that, in his opinion, the left knee condition could be 
secondary to the veteran's service-connected right knee 
disability.  He added that the veteran's left leg complaints 
could be secondary to the left knee condition.       

An August 1996 letter written by J.E.H. stated that he had 
treated the veteran for a variety of ailments, including a 
chronic disorder in his left lower extremity.  J.E.H. 
reported the veteran's medical history, in which he hurt his 
right knee in service.  That injury, according to the 
veteran, coincided with the onset of low back pain and 
ultimately with pain to the left lower extremity.  J.E.H. did 
not offer his medical opinion as to the etiology of the 
veteran's left leg disorder, but merely recorded the 
veteran's contentions.  

In November 1996, x-rays were taken of the veteran's left 
knee.  No significant findings were noted.  

The veteran testified before the RO at a personal hearing 
conducted in July 1999.  At that time, the veteran explained 
that his initial right knee injury in service occurred when 
he arose from bed.  He was treated for the right knee 
condition throughout his military tour.  The veteran then 
stated that by 1993 he was having left leg pain.  He stated 
that he received therapy, though later testimony clarified 
that the therapy pertained to his back pain and not to his 
left knee or leg disorder.  He further reported that he had a 
knee brace, a TENS unit and orthopedic shoe insoles.  The 
brace and TENS unit were prescribed by VA, at the Tulsa 
outpatient clinic.  The veteran was asked if he was ever told 
by a physician that his left knee condition was directly 
related to his service-connected right knee disability.  The 
veteran stated that a chiropractor had.  However, in his 
testimony he stated that the chiropractor: "didn't say word 
for word that they were connected, but he didn't say they 
weren't."  The veteran commented that he believed his left 
knee or leg condition was related to his service-connected 
right knee disability because he had been limping and 
shifting his weight to the left side as a result of his right 
knee difficulties.  The veteran was asked if he injured 
himself at any time following active service.  He replied 
that he hurt his right knee while in the reserves in 1991.  
He stated that there were no other injuries following 
service.        

In December 2001 the veteran's wife submitted a statement 
concerning the veteran's disorders.  She described how much 
difficulty he has had with his back and his leg.  

In January 2002, the veteran was examined by VA regarding his 
left leg.  The veteran stated that, because of his service-
connected right knee disability, he has had to place more 
weight on his left leg.  As a result, he reported that he 
experienced left knee pain for about two years.  He had pain 
from prolonged sitting, standing or walking.  He also had 
trouble getting out of bed.  He described the intensity of 
his left knee pain as being a 9.5 on a scale of 1 to 10.  The 
veteran denied episodes of dislocation or subluxation.  

Upon physical examination in January 2002, the veteran walked 
with a cane, stooping forward.  No liming was noted.  He was 
able to put on and take off his shoes, and could remove his 
pants and sweater.  There was no edema, effusion, 
instability, weakness, redness or heat.  There was no 
abnormal movement or guarding of movement.  The left knee had 
flexion from 0 to 130 degrees, and extension to 0 degrees.  
McMurray's test was negative.  The veteran stated that his 
left knee was tender above the patella.  Overall, the 
examiner could find no abnormality of the left knee.  X-rays 
were taken which gave an impression of a normal left knee.  
The examiner rendered a diagnosis of painful left knee with a 
negative examination.  He further stated that the left knee 
and leg condition did not relate to the veteran's right knee 
tenosynovitis.           

Analysis

At the outset, the Board notes that the veteran is not 
entitled to service connection on a direct basis.  The 
service medical records do indicate that the veteran suffered 
a superficial laceration of the left knee in April 1986, and 
a contusion on his left thigh in June 1987.  However, at the 
time of separation, the veteran's left knee and leg were 
normal.  Moreover, no competent medical evidence of record 
states that the veteran's left knee and leg symptomatology 
relate to any incident of service.

As previously noted, the veteran's theory of entitlement is 
that his left leg disorder is causally related to his 
service-connected right knee disability.  As with any service 
connection claim, the veteran must establish medical evidence 
of a current disability, as well as medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  
As will be discussed below, the Boards finds that the medical 
evidence does not establish a current left knee or leg 
disability.  Therefore the claim must fail.

The veteran's VA examination in January 2002 demonstrates the 
absence of a current disability.  At that time, the veteran's 
left knee was free of edema, effusion, instability, weakness, 
redness and heat.  There was no abnormal movement or guarding 
of movement.  The examiner found the left knee to be normal.  
This was confirmed by x-rays showing an impression of a 
normal left knee.  The examiner rendered an impression of 
painful left knee with a negative examination.  However, the 
Board notes that the finding of "painful left knee" does 
not constitute a genuine diagnosis of a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or underlying malady or condition, 
does not constitute a disability), aff'd sub nom. in part, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthering demonstrating the absence of a current left knee 
or leg disability is a statement submitted in December 2001 
by the veteran's wife.  In this letter she states that the 
veteran had difficulties with his back and his leg.  Her use 
of the singular strongly suggests that he had trouble with 
only one leg.  While she did not specify, it is logical to 
assume the single leg referred to was the veteran's right 
leg, for which he was service-connected.

As the veteran does not have a currently diagnosed 
disability, an award of service connection is not justified.  
The Board finds support for this conclusion in a decision of 
the United States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Even if the VA examiner's impression of  "painful left knee 
with negative examination" is found to be indicate a current 
disability, the veteran would still not be entitled to 
service connection in this case.  The reason for this is that 
the preponderance of the evidence does not support the 
veteran's contention that his left knee or leg condition is 
proximately due to his service-connected right knee 
tenosynovitis.  In so concluding, the Board acknowledges the 
opinion offered by the VA examiner in March 1996, which 
stated that the left knee condition could be secondary to the 
veteran's service-connected right knee disability.  He added 
that the veteran's left leg complaints could be secondary to 
the left knee condition.  
However, the Board finds several reasons to discredit that 
opinion, as will be explained in the paragraph that follows. 

The Board notes that the VA examiner did not opine that a 
nexus between the veteran's left knee and leg conditions and 
his service-connected right knee disability was "at least as 
likely as not."  He merely expressed that there "could be" 
a relationship.  However, to state that the conditions 
"could be" related does not give any indication as to the 
actual likelihood of a connection.  Therefore, the March 1996 
opinion is of limited probative value.  Furthermore, the 
persuasiveness of the opinion is even further compromised by 
the fact that the examiner failed to provide any rationale in 
support of his position.  Finally, the opinion was refuted on 
two subsequent occasions.  First, at a November 1996 VA 
examination the examiner detected minimal osteoarthritis in 
both knees, noting that they were unrelated to each other.  
Second, at a January 2002 VA examination, the examiner stated 
that the left knee and leg condition did not relate to the 
veteran's right knee tenosynovitis.  

The Board is cognizant of the veteran's statements, made at 
his July 1999 personal hearing, that a private chiropractor 
found a causal relationship between the veteran's right and 
left leg disorders.  However, a review of the August 1996 
statement from the chiropractor, J.E.H., it is clear that he 
merely reported the veteran's account of his medical history.  
No etiological opinion was offered by J.E.H.  In fact, even 
the veteran himself conceded in his hearing testimony that 
J.E.H. did not state "word for word" that a nexus existed.

As previously noted, the claims file contains medical 
opinions in November 1996 and January 2002 which refute the 
contention that the veteran's left knee or leg disorders 
relate to his service-connected right knee disability.  
Neither opinion was accompanied by a detailed rationale.  
Nonetheless, the Board finds that those conclusions are 
supported by other evidence of record.  For example, 
following separation from service in 1990, the veteran did 
not voice a complaint of left knee or leg pain until March 
1996, six years later.  Moreover, when he did relate a 
history of left knee or leg pain, there were inconsistencies 
as to when such pain arose.  When examined by VA in March 
1996, the veteran stated that his left knee and leg problems 
began in 1991.  At his July 1999 personal hearing, the 
veteran stated that his left knee and leg symptomatology came 
about in 1993.  Finally, when examined by VA in January 2002, 
the veteran reported left knee and leg pain for "a few 
years."  The substantial gap between the service-connected 
right leg disability and the complaints of left knee or leg 
pain, along with the veteran's varied reports as to the 
origination of a left knee or leg condition, suggests that 
the left and right knee disorders are not related, and 
thereby aids in corroborating the opinions offered by the VA 
examiners in November 1996 and January 2002.    

Finally, the Board acknowledges the veteran's statements, 
made during his July 1999 personal hearing, that his left 
knee and leg disabilities related to his service-connected 
right knee tenosynovitis.  Specifically, the veteran stated 
that he believed his left knee or leg condition was related 
to his service-connected right knee disability because he had 
been limping and shifting his weight to the left side as a 
result of his right knee difficulties.  However, as a lay 
person without medical training, he is not competent to draw 
such a conclusion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).
    
In summation, the evidence does not establish a current left 
knee or leg disability, precluding a grant of service 
connection.  In the alternative, even if the veteran was 
found to have a current left leg disability, the 
preponderance of the evidence does not demonstrate that such 
disability relates to the veteran's service-connected right 
leg tenosynovitis, or to any incident of service.  In 
reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).
 

ORDER

Service connection for a left knee or leg condition, 
including as secondary to the veteran's service-connected 
right knee tenosynovitis, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

